


109 HCON 434 IH: Expressing the sense of the Congress that a

U.S. House of Representatives
2006-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. CON. RES. 434
		IN THE HOUSE OF REPRESENTATIVES
		
			June 22, 2006
			Mr. Rothman submitted
			 the following concurrent resolution; which was referred to the
			 Committee on Government
			 Reform
		
		CONCURRENT RESOLUTION
		Expressing the sense of the Congress that a
		  commemorative postage stamp should be issued honoring Varian Fry, and that the
		  Citizens’ Stamp Advisory Committee should recommend to the Postmaster General
		  that such a stamp be issued.
	
	
		Whereas Varian Mackey Fry, of Ridgewood, New Jersey,
			 embodied the spirit of American heroism and demonstrated personal bravery of
			 the highest order during the Holocaust;
		Whereas while serving as a representative of the Emergency
			 Refugee Committee in Occupied Vichy, France between 1940 and 1941, Varian Fry
			 helped save the lives of 1,500 Jews and hundreds of other anti-Nazi
			 refugees;
		Whereas Varian Fry established a legal French relief
			 organization, the Centre Américain de Secou, as a cover for his heroic but
			 sometimes unlawful actions on behalf of the refugees, including securing false
			 visas, planning daring escape routes through the mountains of Southern France,
			 illegally chartering ships to transport refugees out of the country, and
			 exchanging funding for these operations on the black market;
		Whereas in order to save thousands of Jews and refugees
			 threatened by the Nazis, Varian Fry risked his personal safety, forfeited his
			 employment as a writer with the Foreign Policy Association, and was ultimately
			 expelled from France because his actions contravened the policies of the Vichy
			 French government;
		Whereas Varian Fry’s efforts resulted in the rescue of
			 some 2,000 persons, including such distinguished artists and intellectuals as
			 Marc Chagall, Max Ernst, Hannah Arendt, Franz Werfel, Jacques Lipchitz, Lion
			 Feuchtwanger, and Heinrich Mann;
		Whereas in 1967, for his heroic actions, Varian Fry
			 received the Croix de Chevalier of the French Legion of Honor, 1 of France’s
			 highest civilian honors; and
		Whereas in 1996, Varian Fry was named as Righteous
			 Among the Nations by Yad Vashem, the Holocaust Heros and Martyrs
			 Remembrance Authority in Jerusalem, making him the first American recipient of
			 Israel’s highest honor for rescuers during the Holocaust: Now, therefore, be
			 it
		
	
		That it is the sense of the Congress
			 that—
			(1)a
			 commemorative postage stamp should be issued by the United States Postal
			 Service honoring Varian Fry; and
			(2)the Citizens'
			 Stamp Advisory Committee should recommend to the Postmaster General that such a
			 stamp be issued.
			
